Order modified by striking “ August 27 ” from the sixth line of the second ordering paragraph and by substituting “ November 4 ” therefor. As so modified, the order, in so far as an appeal is taken therefrom, is affirmed, without costs. The court was without power, under the circumstances herein, to direct payment from a date prior to the date of the notice of motion. (Maddren v. Maddren, 224 App. Div. 863, and cases cited.) This action for separation should be tried without further delay. Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ., concur.